     Case 9:18-cv-80176-BB Document 573-5 Entered on FLSD Docket 06/10/2020 Page 1 of 2

                                                 Page 310                                                   Page 312
 1     this particular procedure?                              1   Dr. Saulnier would have had in front of her when
 2           Q. Okay. I'm going to read the first half         2   she was interviewing the people that were
 3     of the sentence again and ask you if that's your        3   interviewed for the ADI-R, correct?
 4     opinion.                                                4        A. Correct.
 5               The ADI-R requires that symptoms were         5        Q. And you talked -- you told me about
 6     apparent prior to age 3 years -- do you agree with      6   this earlier, but she would have been taking
 7     that statement?                                         7   handwritten notes on -- on this form.
 8           A. Correct.                                       8            And there's lots of spaces for it if
 9           Q. Okay. And you also acknowledge -- I'm          9   you keep scrolling through it, correct?
10     now reading the back part of that sentence -- it was   10        A. That is correct.
11     not possible for Dr. Wright's mother to remember       11        Q. Okay. And those are the notes -- we
12     much of his developmental history at the time.         12   don't have those notes now because she gave them to
13               Is that correct?                             13   you -- well, let me ask you.
14           A. Correct.                                      14            Did she give them to you and you
15           Q. And you explained that, that                  15   destroyed them, or she destroyed them after she
16     Dr. Wright's mother -- which I think you touched on    16   gave them to you?
17     a little bit before -- but she was in a -- let's       17        A. No; she gave me everything.
18     just say a bad marriage, and she had other kids and    18        Q. Okay. So she handed over everything
19     she just doesn't have sufficient memory at this time   19   she had -- all her background, all her data and all
20     to confirm or deny that Dr. Wright had the symptoms    20   her notes -- and then you made the decision to
21     that the ADI requires prior to the age of 3.           21   destroy those notes, correct?
22               Is that fair to say?                         22        A. As per my practice in this kind of
                                                 Page 311                                                   Page 313
 1          A. It is.                                          1   work.
 2          Q. Okay. Dr. Saulnier provided you her             2        Q. Okay. Now, we don't know, on the
 3     scoring on this report, did she not?                    3   ADI-R, how any individual questions were scored, do
 4          A. Yes.                                            4   we?
 5          Q. So let's first look at what -- what             5        A. No.
 6     Dr. Saulnier would have been doing to run this          6        Q. Okay. And all we know is what -- we
 7     report.                                                 7   actually know two things: We know what Dr. Saulnier
 8             So I'm now going to the exhibit that            8   reported to you was her scoring, and we know what
 9     was your binder, we've been calling it.                 9   you put in your report.
10          A. Yes.                                           10             So let's look at both of those.
11          Q. Okay. And I know you don't have the            11             Okay?
12     same one as I do, but maybe Ms. McGovern does.         12        A. Please.
13             So I'm starting on Page 98 of that             13        Q. Okay. So Dr. Saulnier -- I'm still in
14     document. And that's just a cover page. It's --        14   the binder, and I think we're going to Page 5. But
15     and then Page 99 is the cover page for the ADI-R.      15   for your reference, it is -- I don't have to
16          A. I actually have the form with me. And          16   describe it to you. It's part of her -- it's part
17     I know this form well, so I can recognize where you    17   of her draft narrative. I don't really know what to
18     are.                                                   18   call it, but -- do you see what's on the screen?
19          Q. Right. So, actually, the cover page is         19        A. Yes, I see it.
20     Page 97, and then 98 is sort of blank.                 20        Q. Okay. I don't want to -- I don't want
21             Okay. This is -- this is one of the            21   to characterize it as something it's not.
22     forms that Dr. Saulnier -- well, this is a form        22             Just so we're clear -- and by the




                                                                                   75 (Pages 310 to 313)
     Case 9:18-cv-80176-BB Document 573-5 Entered on FLSD Docket 06/10/2020 Page 2 of 2

                                                 Page 122                                                   Page 124
 1     e-mail from Ms. McGovern saying "Can you talk for a     1        A. Yes, I destroy all of my stickies, all
 2     minute."                                                2   my copious notes. Once I have had an opportunity to
 3               Do you recall that conversation               3   create an integration of all of the information, my
 4     just -- that we talked about earlier?                   4   goal is to use the totality of that information to
 5          A. Correct.                                        5   generate my opinions, which are, again, written as
 6          Q. Okay. From what I understood                    6   the report. So I see that as my final work product.
 7     Ms. McGovern to say is that there were                  7        Q. And Dr. Saulnier -- do you know if she
 8     communications between Rivero Mestre and yourself       8   took notes during her conversations with the mom,
 9     between April 10th and April 17th.                      9   the sister, the uncle and the wife?
10               Is that consistent with your                 10        A. Oh, she -- she did. And she provided
11     recollection?                                          11   me with all of those notes.
12          A. Yes. That phone call -- you might              12        Q. Were those notes handwritten?
13     recall that I mentioned there was an e-mail sent to    13        A. Yes, they were handwritten on the forms
14     me and then there was a phone call. I believe that     14   that were completed. That's usually how you perform
15     that's when we talked about that particular            15   those procedures.
16     question.                                              16            As you -- as you probably checked,
17               And --                                       17   the -- the -- the binder that I sent you, in which
18          Q. Okay. Was -- I'm sorry.                        18   there are copies of all of the instruments that we
19          A. -- and I believe -- I'm sorry I don't          19   use, there is plenty of room there to -- to write.
20     recollect, but I believe it was on Wednesday. I        20   And so we write quite a bit. So --
21     believe; I'm not sure.                                 21        Q. But do you know -- go ahead.
22          Q. Okay. And -- and did you, in fact,             22        A. -- and she handed in all those
                                                 Page 123                                                   Page 125
 1     talk to Ms. McGovern before Friday the 17th?            1   materials to me.
 2          A. Yes, I did.                                     2            And -- and so once I integrated all of
 3          Q. Okay. And what did you tell her about           3   the information and I was able to write, I guess, a
 4     the existence or nonexistence of what ultimately was    4   draft report, because -- but it is my final
 5     produced on Saturday?                                   5   product -- work product, I -- I -- it's my practice
 6          A. I told her that in my work as a                 6   that I destroy all of those -- all of those written
 7     clinical expert witness in legal cases, that            7   notes and stickies and notebooks, anything that has
 8     everything that I do towards writing a -- my opinion    8   to do with that.
 9     in my report -- these are materials that contribute     9        Q. Okay. So let me change topics on you.
10     to my thinking, but I take them in the totality in     10        A. Okay.
11     order to write the final report. And that -- it's      11        Q. We've covered the -- in some detail,
12     been my practice for now since six to eight years      12   although we'll go back -- we've covered a lot -- we
13     that I don't keep handwritten notes, I don't keep --   13   covered the materials you did review in connection
14     I don't keep any of those things once I have an        14   with your work in this case. I want to talk to you
15     opportunity to complete my assignment, which is my     15   about some things you didn't review, okay, and
16     final report.                                          16   confirm you did not.
17          Q. Did you, in fact, take handwritten             17        A. Please.
18     notes when you spoke with Dr. Wright?                  18        Q. Okay. You -- first of all, was there
19          A. Oh, I took copious notes, and I assume         19   any materials -- whether it be depositions, court
20     that -- yes, absolutely.                               20   proceedings, interview subjects -- anything -- any
21          Q. And you -- you -- after you were               21   materials that you asked to review that you were
22     completing your report, you destroyed those notes?     22   told you could not review?




                                                                                   32 (Pages 122 to 125)
